               Case 1:20-cv-03315-ER Document 42 Filed 05/18/20 Page 1 of 1



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK


     CESAR FERNANDEZ-RODRIGUEZ, ROBER
     GALVEZ-CHIMBO, SHARON HATCHER,
     JONATHAN MEDINA, and JAMES WOODSON,
     individually and on behalf of all others similarly          No. 20 Civ. 3315 (ER)
     situated,
                                                                 NOTICE OF VOLUNTARY
                              Petitioners,                       DISMISSAL OF PETITIONER
                                                                 JONATHAN MEDINA
                       -v.-                                      PURSUANT TO RULE
                                                                 41(a)(1)(A)(i)
     MARTI LICON-VITALE, in her official capacity
     as Warden of the Metropolitan Correctional Center,

                              Respondent.



           Please take notice that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

    Procedure, Petitioner Jonathan Medina does hereby withdraw as a class representative in this

    action, and voluntarily dismisses, without prejudice, his claims asserted against Respondent.

    This notice is without prejudice to the claims asserted by the other Petitioners in this action on

    behalf of themselves and the putative class.


    Dated: May 18, 2020
                                                          Arlo Devlin-Brown
                                                          Andrew A. Ruffino
                                                          Alan Vinegrad
                                                          Timothy C. Sprague
SO ORDERED..                                              COVINGTON & BURLING LLP
                                                          The New York Times Building
                                                          620 Eighth Avenue
                                                          New York, N.Y. 10018
       May. 18, 2020
                                                          Phone: (212) 841-1000
                                                          Email: adevlin-brown@cov.com

                                                          Counsel to Petitioners
